              Case 1:11-cv-03743-LGS Document 943 Filed 10/14/20 Page 1 of 1

                                     SIDLEY AUSTIN LLP
                                     ONE SOUTH DEARBORN STREET
                                     CHICAGO, IL 60603
                                     +1 312 853 7000
                                     +1 312 853 7036 FAX


                                                                                    CKENNEY@SIDLEY.COM
                                     AMERICA • ASIA PACIFIC • EUROPE                +1 312 853 4166




                                                       October 14, 2020
VIA CM/ECF
Honorable Lorna G. Schofield
United States District Court
Southern District of New York
New York, New York 10007

        Re:      Kassman v. KPMG LLP, Civ. No. 11-cv-3743 (LGS)

Dear Judge Schofield:

As noted in the September 30, 2020 joint status letter, the Parties have agreed to pursue mediation in an
attempt to resolve all pending claims in this matter. Dkt. 941. The Parties have selected a mediator and
have scheduled a mediation session for December 9, 2020, understanding the mediation process may
continue after that date.

As directed by the Court (Dkt. 942), the Parties submit the attached Proposed Order staying this matter
until after mediation has concluded. The Parties believe a stay will allow the Parties to discuss resolution
more effectively and will save judicial resources and potentially unnecessary litigation costs.

The Proposed Order notes that there are certain Plaintiffs who have not responded to Plaintiffs’
Counsel’s request for authority to represent them in the settlement negotiations. KPMG reserves all
rights with respect to any Plaintiff who fails to respond to Plaintiffs’ Counsel’s request for authority and
who fails to otherwise participate in the mediation, including the right to move to dismiss such Plaintiff
for failure to prosecute her claim.

Finally, the Proposed Order dismisses certain Plaintiffs who have stipulated to the dismissal of their
claims. Exhibit A to the Proposed Order identifies these Plaintiffs by name and employee identification
number. 1

                                                         Respectfully Submitted,

                                                         Kate Mueting, Counsel for Plaintiffs
                                                         Colleen M. Kenney, Counsel for KPMG

CC: All Counsel of Record, via ECF

1
  Exhibit A contains confidential information and is being filed separately by Defendant KPMG in accordance with the
applicable protective order and Rule I.D.3 of this Court’s Individual Rules and Procedures for Civil Cases on sealing and
redactions.
